DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-8,12-15 NS 21 is/are rejected under 35 U.S.C. 102A2 as being anticipated by  Stanton et al (GB 2551534  A).
 In regard to claim 1 Stanton et al discloses a support garment 10 of a brassiere  on page 9 line 25  with a front portion    with a pair of breast contacting surfaces of the cups 12         with a first vibration damping structure positioned between the pair of   breast  contacting surfaces 12  when the support garment 1- is in an as worn configuration  the first         vibration damping structure 14 is configured to occupy a space defined     at least by a medial aspect of a wearer’s breasts and the wearer’s sternum  wherein the first vibration   damping structure comprises one or more   air filled bladders and a second vibration damping structure 15 positioned in figure 4 below 45 at 56 in  figure  1-4  and page 9  line 25.
In regard to claim 4, Stanton et al discloses the support =garment 10 wherein the front portion comprises a pocket 32 on page 13 and figure 3 and page 13 lines 3-9 between the pair of breast contacting    surfaces and wherein the first vibration damping structure 14 is removably posited within the pocket. In regard to claim 5 Stanton et al           discloses the first vibration damping structure 14 positioned between a first layer of material and a second layer of material of 11 and 30 as on page 13  lines 4-10. IN regard to claim 6, Stanton et al discloses the support garment 10 wherein the first vibration damping structure 14 is  directly affixed to an inner facing surface of the front portion by the    layers 11 nad 30 as in  figure 3 and page 13 lines 4-10.  In regard to claim 7 Stanton et al discloses the first vibration damping stricture as being positioned between  the  pair of breast contacting surfaces of the cups 12.  IN regard to claim 8 Stanton et al discloses the support garment 10    with a front portion  having a pair of bret contacting surface of cups 12 with the first      vibration damping structure 14    and being between the pair of breast contacting surfaces of the cups 12 with the first vibration damping structure    comprises one or more of air filled bladders 14 and second     vibration damping structure positioned at lateral aspects of the breast contacting surfaces at   15 in figure 4 below 45 at 56. IN regard to claim 12 Stanton et al discloses the        support garment as in clam 8 and further wherein the second vibration damping structure comprises one or more air filled pillows or bladders at 13. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 12-15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732